DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
  
Claims 1, 3, 4, 5, 11-12, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (U.S. 2011/0018119).
Regarding claim 1. Kim et al discloses a method for forming a packaged electronic device, comprising:
providing a substrate (FIG. 1B, item 110) having a first major surface (FIG. 1B, item 110f) and an opposing second major surface (FIG. 1B, item 110b);
attaching an electronic device (FIG. 1B, item 120) to the first major surface (FIG. 1B, item 110f) of the substrate (FIG. 1B, item 110);
attaching a lid structure (FIG. 1B, items 154, 174, 174b) to the first major surface (FIG. 1B, item 110f) of the substrate (FIG. 1B, item 110), the lid structure (FIG. 1B, items 154 and 174) comprising a conductive material ([0053], i.e. first conductor 152 may be a power plane), a top portion (FIG. 1B, items 154 and 174), and side portions (FIG. 1B, item 174 and 174b) extending downward from the top portion (FIG. 1B, item 154) to vertically overlap sides (FIG. 1B, items 174 and 174b) of the electronic device (FIG. 1B, item 120);
After the step of attaching the lid structure ([0057], i.e. Second conductor 154 may be formed on molding layer 140)
forming a dielectric layer (FIG. 1B, item 156) overlying the top portion (FIG. 1B, items 154 and 174) and the side portions (FIG. 1B, item 174 and 174b) of the lid structure (FIG. 1B, item 154); and 
forming a conductive layer (FIG. 1B, item 152) overlying the dielectric layer (FIG. 1B, item 156) and electrically coupled (FIG. 1B, item 172) to a second portion (FIG. 1B, item 112) of the substrate (FIG. 1B, item 110), wherein:
the lid structure (FIG. 1B, item 154), the dielectric layer (FIG. 1B, item 156), and the conductive layer (FIG. 1B, item 152) are configured as a capacitor structure ([0043], i.e. a capacitor-like structure in which first dielectric 156 may be provided between two conductors 152 and 154) for the packaged electronic device (FIG. 1B, item 100b).

Regarding claim 3. Kim et al discloses all the limitations of the method of claim 1 above. 
Kim et al further discloses wherein:
attaching the lid structure (FIG. 1B, item 154 and 174) comprises attaching the lid structure (FIG. 1B, item 154 and 174) to a first conductive pattern (FIG. 1B, item 114)  provided as part of the substrate (FIG. 1B, item 110); and forming the conductive layer (FIG. 1B, item 152) comprises electrically coupling (FIG. 1B, item 172) the conductive layer (FIG. 1B, item 152) to a second conductive pattern (FIG. 1B, item 112) provided as part of the substrate (FIG. 1B, item 110) using a conductive structure (FIG. 1B, item 172).

Regarding claim 4. Kim et al discloses all the limitations of the method of claim 1 above.
Kim et al further discloses wherein attaching the lid structure (FIG. 1B, item 154 and 174) comprises attaching the lid structure (FIG. 1B, item 154 and 174) to the electronic device (FIG. 1B, item 120) with an attachment layer (FIG. 1B, item 140); and 
forming the conductive layer (FIG. 1B, item 152) comprises attaching a second lid structure (FIG. 1B, item 152 and 172) to the first major surface (FIG. 1B, item 110f)  of the substrate (FIG. 1B, item 110) and to the dielectric layer (FIG. 1B, item 156).

Regarding claim 5. Kim et al discloses all the limitations of the method of claim 1 above.
Kim et al further discloses wherein attaching the second lid structure (FIG. 1B, item 152) comprises attaching the second lid structure (FIG. 1B, item 152) using a conductive structure (FIG. 1B, item 172) that is integral ([0045], i.e. First conductor 152 may be electrically connected to power member 102 using first via 172) with the second lid structure (FIG. 1B, item 152).

Regarding claim 21. Kim et al discloses a method for forming a packaged electronic device, comprising:
providing a substrate (FIG. 1B, item 110);
electrically coupling (FIG. 1B, item 130) an electronic device (FIG. 1B, item 120) to the substrate (FIG. 1B, item 110);
providing a lid structure (FIG. 1B, item 154 and 174) comprising a first portion (FIG. 1B, item 154) and a second portion (FIG. 1B, item 174) extending downward from the first portion (FIG. 1B, item 154), and a third portion (FIG. 1B, item 154 outside from 174) extending laterally outward from the second portion (FIG. 1B, item 174)
attaching the third portion (FIG. 1B, item 154 outside from 174) of the lid structure (FIG. 1B, item 154 and 174) to the substrate (FIG. 1B, item 110)  using a conductive attachment layer (FIG. 1B, item 114) so that the first portion (FIG. 1B, item 154) overlies the electronic device (FIG. 1B, item 120) and the second portion (FIG. 1B, item 174) vertically overlaps sides of the electronic device (FIG. 1B, item 120) in a cross-sectional view (FIG. 1B);
After the step of attaching of attaching the third portion of the lid structure:
providing a dielectric structure (FIG. 1B, item 156) overlying the first portion (FIG. 1B, item 154) and the second portion (FIG. 1B, item 174) of the lid structure (FIG. 1B, item 154 and 174); and
providing a conductive layer (FIG. 1B, item 152 and 172) overlying the dielectric structure (FIG. 1B, item 156), the first portion (FIG. 1B, item 154), second portion (FIG. 1B, item 174),  third portion (FIG. 1B, item 154 outside from 174) of the lid structure (FIG. 1B, item 154 and 174) wherein the conductive layer is coupled (FIG. 1B, item 172) to the substrate (FIG. 1B, item 110) such that the conductive layer (FIG. 1B, item 152 and 172) has a first part (FIG. 1B, portion of item 152 overlapping item 156) that overlaps the dielectric structure (FIG. 1B, item 156) and a second part (FIG. 1B, item 172) that is coupled (FIG. 1B, item 172) to the substrate (FIG. 1B, item 110), wherein:
the lid structure (FIG. 1B, item 154), the dielectric structure (FIG. 1B, item 156), and conductive layer (FIG. 1B, item 152) define a capacitor structure ([0043], i.e. a capacitor-like structure in which first dielectric 156 may be provided between two conductors 152 and 154).

Regarding claim 22. Kim et al discloses all the limitations of the method of claim 21 above.
Kim et al further discloses wherein:
providing the conductive layer (FIG. 1B, item 152 and 172) comprises providing the conductive layer (FIG. 1B, item 152 and 172) coupled to the substrate (FIG. 1B, item 110) using a second conductive structure (FIG. 1B, item 172);
an outer edge (FIG. 1B, item 174) of the third portion of the lid structure (FIG. 1B, item 154) and an inner edge (FIG. 1B, item 172) of the second conductive structure (FIG. 1B, item 172) define an air gap air gap ([0047], i.e. An air gap may be formed within first opening 158 instead of using first insulation layer 160)
the conductive layer (FIG. 1B, item 152 and 172) comprises a third portion (FIG. 1B, portion of item 152 between item 172 and 174) that overlaps the air gap air gap ([0047], i.e. An air gap may be formed within first opening 158 instead of using first insulation layer 160)
	
Regarding claim 23. Kim et al discloses all the limitations of the method of claim 21 above.
Kim et al further discloses wherein:
providing the lid structure (FIG. 1B, items 154, 174, 174b) comprises providing a stamped lid structure (FIG. 1B, items 154, 174, 174b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. 2011/0018119) as applied to claim 1 above, and further in view of Hool (U.S. 7,115,988).
Regarding claim 2. Kim et al discloses all the limitations of the method of claim 1 above.  
Kim et al discloses attaching the lid structure, forming the dielectric layer comprising forming the dielectric layer (FIG. 1B, item 156) overlying the side portions (FIG. 1B, item 174 and 174b) of the lid structure (FIG. 1B, item 154)
Kim et al fails to explicitly disclose attaching the lid structure comprising attached a single-piece lid structure that forms a single-piece enclosure for the electronic device.
However, Hool discloses wherein attaching the lid structure comprising attached a single-piece lid structure that forms a single-piece enclosure for the electronic device (Col 9, lines 5-8, i.e. Bypass capacitor embedded heat spreader 301 is a one-piece heat spreader construction with leg openings at two opposite ends. The openings allow for heat spreader 301 to accommodate a die).
Since both Kim et al and Hool teaches capacitive structure around electronic devices, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a packaged electronic device as disclosed in Kim et al with the attaching the lid structure comprising attached a single-piece lid structure that forms a single-piece enclosure for the electronic device as disclosed by Hool.  The use of the Bypass capacitor embedded heat spreader is a one-piece heat spreader construction with leg openings at two opposite ends. The openings allow for heat spreader to accommodate a die in Hool provides for a reduction in distance equates to increased area for the conductive layer, and thus increased capacitance and operating voltage for the capacitor (Gustafson, [0010]).

Claims 6, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. 2011/0018119) as applied to claims 1, and 21 above, and further in view of Brench (U.S. Pat. 6,011,299).
Regarding claim 6. Kim et al discloses all the limitations of the method of claim 1 above.
Kim et al further discloses wherein: attaching the lid structure comprises attaching the lid structure
Kim et al fails to explicitly disclose the lid structure including a fin structure that extends outward from the top portion of the lid structure; and 
the dielectric layer and the conductive layer cover the fin structure  
However, Brench teaches the lid structure (FIG. 2, item 28; Col 4, line 13, i.e. heatsink) including a fin structure (FIG. 2, item 28a-28i; Col 4, line 18, i.e. heatsink fins) that extends outward from the top portion of the lid structure (FIG. 2, item 28); and 
the dielectric layer (FIG. 2, item 56; Col 4, line 20-21, i.e. choice of dielectric constant of insulating layer) and the conductive layer (FIG. 2, item 30; Col 3, line 64, i.e. shield plate) cover the fin structure (FIG. 2, item 28i/28a).
Since Both Kim et al and Brench teach capacitive heat sink structure, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a packaged electronic device as disclosed in Kim et al with the lid structure including a fin structure that extends outward from the top portion of the lid structure; and the dielectric layer and the conductive layer cover the fin structure as disclosed by Brench.  The use of the heatsink, dielectric, and conductive plates in Brench provides for suppressing unwanted radio frequency radiation typically emitted by the heatsinks of packaged integrated circuits (Brench, Col 4, lines 49-51).

Regarding claim 11. Kim et al discloses a method for forming a packaged electronic device, comprising:
providing a substrate (FIG. 1B, item 110);
electrically coupling (FIG. 1B, item 130) an electronic device (FIG. 1B, item 120) to the substrate (FIG. 1B, item 110);
attaching a lid structure (FIG. 1B, items 154, 174, 174b) to the substrate (FIG. 1B, item 110), the lid structure (FIG. 1B, items 154, 174, 174b) comprising a conductive structure ([0044], i.e. heat slug may be a  having a top portion (FIG. 1B, items 154) and a side portion  (FIG. 1B, items 174, 174b) that extends downward from the top portion (FIG. 1B, items 154, 174, 174b), wherein the attaching places the side portion  (FIG. 1B, items 174, 174b) so as to vertically overlap a side of the electronic device (FIG. 1B, item 120);
the lid structure (FIG. 1B, item 154) overlying, and above a top side (FIG.1B, item 120f) of the electronic device (FIG. 1B, item 120);
providing a dielectric structure (FIG. 1B, item 156) overlying the top portion of the lid structure (FIG. 1B, item 154); and
providing a conductive layer (FIG. 1B, item 152) overlying the dielectric structure (FIG. 1B, item 156) and coupled to a second portion (FIG. 1B, item 112) of the substrate (FIG. 1B, item 110) such that the conductive layer (FIG. 1B, item 152) has a first portion (FIG. 1B, portion of item 152 that touches item 156) that overlaps the dielectric structure (FIG. 1B, item 156) and a second portion (FIG. 1B, item 172) that is attached (FIG. 1B, item 112) to the substrate (FIG. 1B, item 110), wherein: 
the first conductive structure (FIG. 1B, item 154), the dielectric layer (FIG. 1B, item 156), and conductive layer (FIG. 1B, item 152) define a capacitor structure ([0043], i.e. a capacitor-like structure in which first dielectric 156 may be provided between two conductors 152 and 154).
Kim et al fails to explicitly disclose the lid structure comprises one or more fin structures extending outward from the top portion in a direction perpendicular from, overlying, and above a top side of the electronic device; a dielectric structure overlying the one or more fin structures.
However, Brench teaches the lid structure (FIG. 2, item 28; Col 4, line 13, i.e. heatsink) comprises one or more fin structures (FIG. 2, item 28a-28i; Col 4, line 18, i.e. heatsink fins) extending outward from the top portion (FIG. 2, item 28) in a direction perpendicular from, overlying, and above a top side of the electronic device (FIG. 2, item 14); a dielectric structure (FIG. 2, item 56; Col 4, line 20-21, i.e. choice of dielectric constant of insulating layer) overlying the one or more fin structures (FIG. 2, item 28a-28i).
Since Both Kim et al and Brench teach capacitive heat sink structure, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a packaged electronic device as disclosed in Kim et al with the lid structure comprises one or more fin structures extending outward from the top portion in a direction perpendicular from, overlying, and above a top side of the electronic device, a dielectric structure overlying the one or more fin structures as disclosed by Brench.  The use of the heatsink, dielectric, and conductive plates in Brench provides for suppressing unwanted radio frequency radiation typically emitted by the heatsinks of packaged integrated circuits (Brench, Col 4, lines 49-51).

Regarding claim 12. Kim et al in view of Brench discloses all the limitations of the method of claim 11 above.
Kim et al further discloses wherein:
providing the dielectric structure (FIG. 1B, item 156) comprises providing the dielectric structure (FIG. 1B, item 156) overlying (FIG. 1B, item 156 is over item 174 and 174b) the side portion (FIG. 1B, items 174, 174b) of the lid structure (FIG. 1B, items 154, 174, 174b);
providing the conductive layer (FIG. 1B, item 152) comprises providing the second portion (FIG. 1B, item 172) of the conductive layer (FIG. 1B, item 152) coupled to the substrate (FIG. 1B, item 110) using a conductive structure (FIG. 1B, item 172) so that an outer edge of the lid structure (FIG. 1B, item 174) and an inner edge of the conductive structure (FIG. 1B, item 172) define a gap (FIG. 1B, gap between item 172 and 174); and
the conductive layer (FIG. 1B, item 152) comprises a third portion (FIG. 1B, portion of item 152 between item 172 and 174) that overlaps the gap (FIG. 1B, gap between item 172 and 174).

Regarding claim 13. Kim et al in view of Brench et al discloses all the limitations of the method of claim 11 above.
Kim et al discloses wherein: attaching the lid structure comprises attaching the lid structure comprising.
Kim et al fails to explicitly disclose 
Brench further discloses wherein: attaching the lid structure comprises attaching the lid structure (FIG. 2, item 28) comprising a plurality of fins structures (FIG. 2, item 28a-28i) including at least one fin structure (FIG. 2, item 28a-28i) that is above the top side of the electronic device (FIG. 2, item 14)


Claims 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. 2011/0018119) as applied to claims 1 above, and further in view of Gustafson (U.S. 2017/0018365).

Regarding claim 7. Kim et al discloses all the limitations of the method of claim 1 above.
Kim et al further discloses wherein: forming the dielectric layer ([0057], i.e. first dielectric layer 156 bay comprise for example HfO2, Al2O3, or combinations thereof).
Kim et al fails to explicitly disclose comprises 3D printing the dielectric layer 
However, Gustafson teaches comprises 3D printing ([0010], i.e. The 3D printing process permits the distance between a conductive layer end of a conductive layer to be much closer to a dielectric layer edge of a dielectric layer) the dielectric layer ([0044], i.e. printer may select insulator or conductor as the material type).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a packaged electronic device as disclosed in Kim et al with the comprises 3D printing the dielectric layer as disclosed by Gustafson.  The use of the 3D printing process permits the distance between a conductive layer end of a conductive layer to be much closer to a dielectric layer edge of a dielectric layer in Gustafson provides for a reduction in distance equates to increased area for the conductive layer, and thus increased capacitance and operating voltage for the capacitor (Gustafson, [0010]).

Regarding claim 9. Kim et al discloses all the limitations of the method of claim 1 above.
Kim et al further discloses wherein:
the method further comprises forming a second conductive structure (FIG. 1B, item 172) adjacent to the first major surface of the substrate (FIG. 1B, item 110) so that an outer edge of the lid structure (FIG. 1B, item 174) and an inner edge of the second conductive structure (FIG. 1B, item 172) define a air gap ([0047], i.e. An air gap may be formed within first opening 158 instead of using first insulation layer 160)
forming the conductive layer  (FIG. 1B, item 152) comprises the conductive layer (FIG. 1B, item 152) over the dielectric layer (FIG. 1B, item 156) and over the second conductive structure (FIG. 1B, item 174); and the air gap air gap ([0047], i.e. An air gap may be formed within first opening 158 instead of using first insulation layer 160)
Kim et al fails to explicitly disclose and the gap is less than 50 microns, and 3D printing the conductive layer
Gustafson teaches the gap is less than 50 microns ([0010], i.e. such as below the standard 500 micron, e.g. 1-499 microns), forming the conductive layer comprises 3D printing ([0010], i.e. The 3D printing process permits the distance between a conductive layer end of a conductive layer to be much closer to a dielectric layer edge of a dielectric layer) the conductive layer ([0044], i.e. printer may select insulator or conductor as the material type). 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a packaged electronic device as disclosed in Kim et al with the gap is less than 50 microns, and 3D printing the conductive layer as disclosed by Gustafson.  The use of the 3D printing process permits the distance between a conductive layer end of a conductive layer to be much closer to a dielectric layer edge of a dielectric layer in Gustafson provides for a reduction in distance equates to increased area for the conductive layer, and thus increased capacitance and operating voltage for the capacitor (Gustafson, [0010]).

Regarding claim 10.  Kim et al discloses all the limitations of the method of claim 1 above.
Kim et al discloses the dielectric layer and the conductive layer.
Kim et al fails to explicitly disclose the dielectric layer and conductive layer are formed using 3D printing.
However Gustafson teaches the dielectric layer ([0044], i.e. printer may select insulator or conductor as the material type) and conductive layer ([0044], i.e. printer may select insulator or conductor as the material type) are formed using 3D printing ([0010], i.e. The 3D printing process permits the distance between a conductive layer end of a conductive layer to be much closer to a dielectric layer edge of a dielectric layer)
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a packaged electronic device as disclosed in Kim et al with the dielectric layer and conductive layer are formed using 3D printing as disclosed by Gustafson.  The use of the 3D printing process permits the distance between a conductive layer end of a conductive layer to be much closer to a dielectric layer edge of a dielectric layer in Gustafson provides for a reduction in distance equates to increased area for the conductive layer, and thus increased capacitance and operating voltage for the capacitor (Gustafson, [0010]).

Claims 7, 8, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. 2011/0018119) applied to claims 1, and 21 above, and further in view of Mardilovich al (U.S. 2006/0060857).

Regarding claim 7. Kim et al discloses all the limitations of the method of claim 1 above.
Kim et al further discloses wherein: forming the dielectric layer ([0057], i.e. first dielectric layer 156 may comprise for example HfO2, Al2O3, or combinations thereof).
Kim et al fails to explicitly disclose comprises 3D printing the dielectric layer 
However, Mardilovich et al teaches comprises 3D printing ([0019], i.e. 3D printing build material and available from Objet Geometries Inc. may be utilized. In this exemplary embodiment, the UV curable acrylic monomer may additionally comprise a photoinitiator for polymerization) the dielectric layer ([0019], i.e.  printing processes and/or one or more coating processes, such as one or more spin coating processes. Additionally, although numerous materials or combinations of materials may be utilized to form a layer of inorganic material, and the material(s) utilized may depend, at least in part, on the particular process(es) utilized, in one embodiment, the inorganic material may substantially comprise zirconium oxide, and may be deposited by use of one or more thermal jetting processes, as just an example. Additionally, the one or more materials deposited may be in one or more forms, such as in a substantially liquid form, in a nanoparticle suspension form, in an inorganic polymer sol-gel precursor form).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a packaged electronic device as disclosed in Kim et al with the comprises 3D printing the dielectric layer as disclosed by Mardilovich.  The use of the 3D printing process permits the distance between a conductive layer end of a conductive layer to be much closer to a dielectric layer edge of a dielectric layer in Mardilovich provides the UV curable acrylic monomer with a photoinitiator for polymerization, and may be diluted in one or more alcohols, such as IPA, ethanol, and/or methanol, in order to decrease the UV curable monomer viscosity and to make it suitable for application in an ejection mechanism (Mardilovich, [0021]).

Regarding claim 8. Kim et al discloses all the limitations of the method of claim 7 above.
Kim et al further discloses wherein the dielectric layer comprises one or more of aluminum oxide, zirconium oxide, or hafnium oxide ([0057], i.e. first dielectric layer 156 bay comprise for example HfO2, Al2O3, or combinations thereof); and
Kim et al fails to explicitly disclose the dielectric layer comprises forming using zirconium oxide in a polymeric suspension; and the dielectric layer has a thickness in a range from about 2 microns through about 5 microns.
However, Mardilovich et al teaches the dielectric layer comprises forming using zirconium oxide in a polymeric suspension ([0019], i.e.  printing processes and/or one or more coating processes, such as one or more spin coating processes. Additionally, although numerous materials or combinations of materials may be utilized to form a layer of inorganic material, and the material(s) utilized may depend, at least in part, on the particular process(es) utilized, in one embodiment, the inorganic material may substantially comprise zirconium oxide, and may be deposited by use of one or more thermal jetting processes, as just an example. Additionally, the one or more materials deposited may be in one or more forms, such as in a substantially liquid form, in a nanoparticle suspension form, in an inorganic polymer sol-gel precursor form); and the dielectric layer has a thickness in a range from about 2 microns through about 5 microns ([0022], i.e. the material(s) deposited may be deposited to a thickness, such as a thickness within the range of 50-5000 nm)
Kim et al discloses aluminum oxide and hafnium oxide.  Mardilovich et al discloses aluminum oxide, hafnium oxide, zirconium oxide.
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the packaged electronic device as disclosed in Kim et al with the zirconium oxide in a polymeric suspension as disclosed by Mardilovich et al.  The substitution of aluminum oxide for the dielectric in Kim et al with the zirconium oxide in a polymeric of the dielectric of Mardilovich et al as art recognized equivalents known for the same purpose. MPEP § 2144.06.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 24.  Kim et al discloses all the limitations of the method of claim 21 above.
Kim et al discloses the dielectric structure.
Kim et al fails to explicitly disclose providing the dielectric structure comprises 3D printing the dielectric structure; and 3D printing the dielectric structure comprises 3D printing the dielectric structure using zirconium oxide in a polymeric suspension.
However, Mardilovich et al teaches providing the dielectric structure comprises 3D printing the dielectric structure ([0019], i.e. 3D printing build material and available from Objet Geometries Inc. may be utilized. In this exemplary embodiment, the UV curable acrylic monomer may additionally comprise a photoinitiator for polymerization); and 3D printing the dielectric structure comprises 3D printing the dielectric structure using zirconium oxide in a polymeric suspension ([0019], i.e.  printing processes and/or one or more coating processes, such as one or more spin coating processes. Additionally, although numerous materials or combinations of materials may be utilized to form a layer of inorganic material, and the material(s) utilized may depend, at least in part, on the particular process(es) utilized, in one embodiment, the inorganic material may substantially comprise zirconium oxide, and may be deposited by use of one or more thermal jetting processes, as just an example. Additionally, the one or more materials deposited may be in one or more forms, such as in a substantially liquid form, in a nanoparticle suspension form, in an inorganic polymer sol-gel precursor form).
Kim et al discloses aluminum oxide and hafnium oxide.  Mardilovich et al discloses aluminum oxide, hafnium oxide, zirconium oxide.
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the packaged electronic device as disclosed in Kim et al with the zirconium oxide in a polymeric suspension as disclosed by Mardilovich et al.  The substitution of aluminum oxide for the dielectric in Kim et al with the zirconium oxide in a polymeric of the dielectric of Mardilovich et al as art recognized equivalents known for the same purpose. MPEP § 2144.06.
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a packaged electronic device as disclosed in Kim et al with providing the dielectric structure comprises 3D printing the dielectric structure; and 3D printing the dielectric structure comprises 3D printing the dielectric structure using zirconium oxide in a polymeric suspension as disclosed by Mardilovich.  The use of the 3D printing process permits the distance between a conductive layer end of a conductive layer to be much closer to a dielectric layer edge of a dielectric layer in Mardilovich provides the UV curable acrylic monomer with a photoinitiator for polymerization, and may be diluted in one or more alcohols, such as IPA, ethanol, and/or methanol, in order to decrease the UV curable monomer viscosity and to make it suitable for application in an ejection mechanism (Mardilovich, [0021]).

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. 2011/0018119) and Brench (U.S. 6,011,299) as applied to claim 11 above, and further in view of Mardilovich al (U.S. 2006/0060857)
Regarding claim 14. Kim et al in view of Brench discloses all the limitations of the method of claim 11 above.
Kim et al discloses the dielectric structure.
Kim et al fails to explicitly disclose providing the dielectric structure comprises 3D printing the dielectric structure; and 3D printing the dielectric structure comprises 3D printing the dielectric structure using zirconium oxide in a polymeric suspension.
However, Mardilovich et al teaches providing the dielectric structure comprises 3D printing the dielectric structure ([0019], i.e. 3D printing build material and available from Objet Geometries Inc. may be utilized. In this exemplary embodiment, the UV curable acrylic monomer may additionally comprise a photoinitiator for polymerization); and 3D printing the dielectric structure comprises 3D printing the dielectric structure using zirconium oxide in a polymeric suspension ([0019], i.e.  printing processes and/or one or more coating processes, such as one or more spin coating processes. Additionally, although numerous materials or combinations of materials may be utilized to form a layer of inorganic material, and the material(s) utilized may depend, at least in part, on the particular process(es) utilized, in one embodiment, the inorganic material may substantially comprise zirconium oxide, and may be deposited by use of one or more thermal jetting processes, as just an example. Additionally, the one or more materials deposited may be in one or more forms, such as in a substantially liquid form, in a nanoparticle suspension form, in an inorganic polymer sol-gel precursor form).
Kim et al discloses aluminum oxide and hafnium oxide.  Mardilovich et al discloses aluminum oxide, hafnium oxide, zirconium oxide.
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the packaged electronic device as disclosed in Kim et al with the zirconium oxide in a polymeric suspension as disclosed by Mardilovich et al.  The substitution of aluminum oxide for the dielectric in Kim et al with the zirconium oxide in a polymeric of the dielectric of Mardilovich et al as art recognized equivalents known for the same purpose. MPEP § 2144.06.
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a packaged electronic device as disclosed in Kim et al with providing the dielectric structure comprises 3D printing the dielectric structure; and 3D printing the dielectric structure comprises 3D printing the dielectric structure using zirconium oxide in a polymeric suspension as disclosed by Mardilovich.  The use of the 3D printing process permits the distance between a conductive layer end of a conductive layer to be much closer to a dielectric layer edge of a dielectric layer in Mardilovich provides the UV curable acrylic monomer with a photoinitiator for polymerization, and may be diluted in one or more alcohols, such as IPA, ethanol, and/or methanol, in order to decrease the UV curable monomer viscosity and to make it suitable for application in an ejection mechanism (Mardilovich, [0021]).

Regarding claim 15. Kim et al and Brench in view of Mardilovich et al discloses all the limitations of the method of claim 14 above. 
Mardilovich et al further disclose wherein: the dielectric structure has a thickness in a range from about 2 microns through about 5 microns ([0022], i.e. the material(s) deposited may be deposited to a thickness, such as a thickness within the range of 50-5000 nm)
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. 2011/0018119) as applied to claim 21 above, and further in view of Brench (U.S. 6,011,299) and Mardilovich al (U.S. 2006/0060857)

Regarding claim 25. Kim et al discloses all the limitations of the method of claim 21 above.
Kim et al disclose the lid structure, the dielectric structure, and the conductive layer.
Kim et al fails to explicitly disclose wherein: providing the lid structure comprises providing the lid structure comprising a fin structure that extends outward from an outer surface of the lid structure;
the dielectric structure and the conductive layer cover the fin structure; and 
at least one of the dielectric structure or the conductive structure is formed using 3D printing.
However, Brench teaches wherein: providing the lid structure (FIG. 2, item 28; Col 4, line 13, i.e. heatsink) comprises providing the lid structure (FIG. 2, item 28) comprising a fin structure (FIG. 2, item 28a-28i; Col 4, line 18, i.e. heatsink fins) that extends outward from an outer surface of the lid structure (FIG. 2, item 28), the dielectric structure (FIG. 2, item 56; Col 4, line 20-21, i.e. choice of dielectric constant of insulating layer) and the conductive layer (FIG. 2, item 30; Col 3, line 64, i.e. shield plate) cover the fin structure (FIG. 2, item 28i/28a); 
Since Both Kim et al and Brench teach capacitive heat sink structure, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a packaged electronic device as disclosed in Kim et al with the lid structure including a fin structure that extends outward from the top portion of the lid structure; and the dielectric layer and the conductive layer cover the fin structure as disclosed by Brench.  The use of the heatsink, dielectric, and conductive plates in Brench provides for suppressing unwanted radio frequency radiation typically emitted by the heatsinks of packaged integrated circuits (Brench, Col 4, lines 49-51).
Kim et al in view of Brench fails to explicitly disclose at least one of the dielectric structure or the conductive structure is formed using 3D printing.
However, Mardilovich et al teaches at least one of the dielectric structure or the conductive structure is formed using 3D printing ([0019], i.e. 3D printing build material and available from Objet Geometries Inc. may be utilized. In this exemplary embodiment, the UV curable acrylic monomer may additionally comprise a photoinitiator for polymerization; [0019], i.e.  printing processes and/or one or more coating processes, such as one or more spin coating processes. Additionally, although numerous materials or combinations of materials may be utilized to form a layer of inorganic material, and the material(s) utilized may depend, at least in part, on the particular process(es) utilized, in one embodiment, the inorganic material may substantially comprise zirconium oxide, and may be deposited by use of one or more thermal jetting processes, as just an example. Additionally, the one or more materials deposited may be in one or more forms, such as in a substantially liquid form, in a nanoparticle suspension form, in an inorganic polymer sol-gel precursor form).
Kim et al discloses aluminum oxide and hafnium oxide.  Mardilovich et al discloses aluminum oxide, hafnium oxide, zirconium oxide.
Since Kim et al, Brench, and Mardilovich teaches dielectric layers, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a packaged electronic device as disclosed in Kim et al with providing the dielectric structure comprises 3D printing the dielectric structure; and 3D printing the dielectric structure comprises 3D printing the dielectric structure using zirconium oxide in a polymeric suspension as disclosed by Mardilovich.  The use of the 3D printing process permits the distance between a conductive layer end of a conductive layer to be much closer to a dielectric layer edge of a dielectric layer in Mardilovich provides the UV curable acrylic monomer with a photoinitiator for polymerization, and may be diluted in one or more alcohols, such as IPA, ethanol, and/or methanol, in order to decrease the UV curable monomer viscosity and to make it suitable for application in an ejection mechanism (Mardilovich, [0021]).

Response to Arguments
Applicant's arguments filed March 7, 2021 have been fully considered but they are not persuasive.

Regarding claims 1, 3, 4, 11-12, 21, 22, and 23. Applicant argues:
Claims 1, 3, 4, 11-12, 21, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) over Kim US Pub 2011/00188119. This rejection is respectively traversed in view of the amendments made herein and the remarks presented hereinafter. 
Claim 1 now describes, among other things, a method including attaching a lid structure to the first major surface of the substrate, the lid structure comprising a conductive material, a top portion, and side portions extending downward from the top portion to vertically overlap sides of the electronic device; after the step of attaching the lid structure: forming a dielectric layer overlying the top portion and the side portions of the lid structure; and forming a conductive layer overlying the dielectric layer and electrically coupled to a second portion of the substrate. 
Applicant respectively submits that Kim fails to teach a step of attaching a lid structure having a top portion and side portions extending downward from the top portion to vertically overlap sides of the electronic device and then after that step then forming a dielectric layer overlying the top portion and the side portions of the lid structure and a conductive layer overlying the dielectric layer. 

Applicant is arguing that Kim fail to fails to teach a step of attaching a lid structure having a top portion and side portions extending downward from the top portion to vertically overlap sides of the electronic device and then after that step then forming a dielectric layer overlying the top portion and the side portions of the lid structure and a conductive layer overlying the dielectric layer.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Furthermore, Kim et al discloses applicant’s claimed invention as disclosed above.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Skinner et al (U.S. 2002/0114134) discloses a capacitive heat sink fin structure.
Bandholz et al (U.S. 2009/0021270) discloses a capacitive heat sink fin structure.
Shi et al (U.S. 2021/0168965) discloses a capacitive heat sink fin structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822